Citation Nr: 1747468	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-27 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Deana Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this matter for further development in a May 2015. 


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of erectile power and deformity.


CONCLUSION OF LAW

The criteria for a 20 percent rating for erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Regarding the initial increased rating for erectile dysfunction, since the November 2010 rating decision on appeal granted service connection for erectile dysfunction and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while the August 2016 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including administering VA examinations and obtaining the Veteran's VA and private medical records.  The Veteran has not identified any evidence that remains outstanding.

The Board also finds that there has been substantial compliance with its May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, the Veteran was afforded an adequate July 2016 VA examination, and his claim was readjudicated by the RO in an August 2016 Supplemental Statement of the Case.

The Veteran also was provided an opportunity to set forth his contentions during the February 2014 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) during the hearing nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102,4.3.

There is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System.  When a veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20 and 4.27.  Here, the Veteran's erectile dysfunction has been rated by analogy under Diagnostic Code 7522, which represents an unlisted genitourinary disability evaluated by penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

Diagnostic Code 7522 awards a 20 percent rating for deformity of the penis with loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.


Analysis

The Veteran was assigned an initial noncompensable rating for erectile dysfunction under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b , DC 7522.  Twenty percent is the sole and maximum schedular rating allowed under Diagnostic Code 7522, which requires evidence of deformity and loss of erectile power.  Id.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 20 percent, but no higher, is warranted for erectile dysfunction per Diagnostic Code 7522.

In July 2016 the Veteran underwent a VA examination.  On physical examination, there was no evidence of external physical deformity.  The examiner noted that the Veteran cannot achieve an erection.  The VA examiner opined that the Veteran does have erectile dysfunction that is related to prostatectomy due to his service-connected prostate cancer.  The examiner further noted the Veteran does not achieve erection sufficient for penetration and ejaculation with or without medication.  The examiner opined that "the ED is related to prostatectomy due to prostate cancer, therefore, the Veteran does have a penis deformity (internally or externally) at least as likely as not proximately due to or the result of the prostate CA prostatectomy surgery."

In consideration of the evidence, the Board finds that a higher rating is warranted.  The Board notes that the medical evidence does show that the Veteran has a penile deformity, apparently an internal one.  In particular, the July 2016 VA examiner notes, in pertinent part, erectile dysfunction is related to prostatectomy due to prostate cancer, therefore the Veteran does have a penis deformity.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.  Accordingly, the criteria for a 20 percent rating are met.   

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under additional diagnostic codes.  See 38 C.F.R. §§ 4.115a, 4.115b.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.


ORDER

Entitlement to an 20 percent evaluation for erectile dysfunction associated with prostate cancer is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


